Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 1/28/2021 was considered by the Examiner. 

Terminal Disclaimer
The terminal disclaimer filed on 1/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents: 9,599,799; 9,291,798; 9,581,792; and 9,810,884 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 33, 35-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US20140327808) in view of Kubota et al. (US20140049843).
Regarding claim 32, Chen teaches an imaging lens, comprising, in order from an object side to an image side of the imaging lens (see figures 18-20):
on a paraxial region (in the vicinity of the periphery of lens);
a second lens (520) that is a meniscus lens on the paraxial region; 
a third lens (530) having positive refractive power (figure 20); 
a fourth lens (540);
a fifth lens (550) having negative refractive power (figure 20); and
a sixth lens (560) that is a meniscus lens on the paraxial region having an aspheric shape on the image side surface with a pole-change point separated from the optical axis of the imaging lens, wherein when TTL is a distance along the optical axis from an image plane of the imaging lens to an object-side surface of an optical element located nearest an imaged object, and ih is a maximum image height, vd4 is an Abbe number of the fourth lens at d-ray, vd5 is an Abbe number of the fifth lens at d-ray, expressions below are satisfied:
TTL/2ih≤0.85 (value is approximately 0.841)
50<vd4<75 (see figure 20)
20<vd5<40 (see figure 20).
	Chen teaches the first lens with convex and concave surfaces on the image side of the lens. Chen includes the concave surface in the paraxial region on the image side.  Chen fails to specifically disclose the six lens (+-++--) configuration wherein the first lens has convex surface on a paraxial region and a sixth lens is a meniscus lens on the paraxial region.
	In the same field of endeavor, Kubota teaches an imaging lens, comprising, in order from an object side to an image side of the imaging lens: a first lens (L1) having positive refractive power and having a convex surface facing the image side on a paraxial region (paragraphs 48 and 61); a second lens (L2) that is a meniscus lens on the paraxial region; a third lens (L3) having positive refractive power; a fourth lens (L4) is a meniscus lens near the optical axis; a fifth lens (L5); and a sixth lens (L6) that is a meniscus lens (see figure 1 and paragraphs 54 and 61)having an aspheric shape on the image side surface with a pole-change point separated from the optical axis of the imaging lens, wherein when vd4 is an Abbe number of the fourth lens at d-ray, vd5 is an Abbe number of the fifth lens at d-ray, expressions (6) and (7) are 50<vd4<75 (see paragraph 61) 20<vd5<40 (see paragraph 61) are satisfied. Kubota teaches the six lens (+-++--) configuration wherein the image side of the first lens can be convex or concave near the optical axis (paragraph 48). Thus, it would have been obvious to one of ordinary skill in the art at the 
Regarding claim 33, Chen teaches the imaging lens according to claim 32, wherein the first lens (510) has a convex surface facing the object side near the optical axis (see figures 18 and 20);
the second lens (520) having a concave surface facing the image side near the optical axis (see figures 18 and 20); 
the third lens (530) is a double-sided aspheric lens having a convex surface facing the object side near the optical axis (see figures 18 and 20); and
the fourth lens (540) having positive refractive power (figure 20) and a convex surface (figure 18) facing the image side near the optical axis.
Regarding claim 35, Chen teaches the ih/f value is approximately 0.8. Chen- Kubota combination fails to specifically disclose 0.8<ih/f<1.2. However, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 36, Chen teaches a value is approximately 0.85.
Regarding claim 37, Chen teaches a value is approximately 1.
Regarding claim 38, Chen teaches a value is approximately 0.802.
Regarding claim 39, Chen teaches a value is approximately -1.55.
Regarding claim 40, Chen teaches f3/f is approximately 8. Kubota teaches values of 2.81 (Example 1).  However, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 41, see figure 20 of Chen.

Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US20140327808) in view of Kubota et al. (US20140049843), further in view of Tsai et al (US20120243108).
Regarding claim 34, Chen teaches wherein the fifth lens is a double-sided aspheric lens (see figure 21), but Chen- Kubota combination fails to specifically disclose an embodiment wherein 
In the same field of endeavor, Tsai teaches an imaging lens, comprising, in order from an object side to an image side of the imaging lens:
a first lens (110) having positive refractive power and a convex surface(112) facing the image side on a paraxial region(see figure 1a);a second lens(120) that is a meniscus lens(paragraph 73) on the paraxial region ; a third lens (130) having positive refractive power (table 1-1); a fourth lens (140); a fifth lens(150) having negative refractive power; and a sixth lens (160) that is a meniscus lens (Table 1-1) on the paraxial region having an aspheric shape on the image side surface with a pole-change point separated from the optical axis of the imaging lens wherein , at least one of an object-side surface and an image-side surface of the fifth lens has a pole-change point separated from an optical axis of the imaging lens (paragraph 54). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature in an imaging lens (+-++--), since a fifth lens with a pole change helps to correct for off axis aberration in a six lens imaging system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH